                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :
                                               :      No. 1:18-cr-00046-YK-1
       v.                                      :
                                               :      (Judge Kane)
HENRY MORALES, JR.,                            :
    Defendant                                  :

                                           ORDER

       AND NOW, on this 26th day of November 2018, upon consideration of Defendant

Henry Morales, Jr. (“Defendant”)’s motion for suppression of physical evidence and statements

pursuant to the Fourth Amendment to the United States Constitution (Doc. No. 55), and in

accordance with the Memorandum issued concurrently with the Order, IT IS ORDERED

THAT Defendant’s motion for suppression of physical evidence and statements is DENIED.



                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania
